DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/07/2021 has been entered.


Claims 1 and 6 have been amended, and Claims 11 and 12 have been added as per the examiners amendment of 3/09/2021.
Currently Claims 1-21 are pending and prosecuted.


Allowable Subject Matter

Claims 1-12 are allowed.

The following is an examiner’s statement of reasons for allowance:

None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features present in independent claims 1 and 6.

Kim et al., US Patent Publication 2017/0178586, teaches a gate driver disposed in the panel area that are disposed over by a plurality of pixels. However, Kim does not disclose a first pixel circuit comprising a first transistor; a second pixel circuit, directly adjacent to the first pixel circuit, comprising a second transistor; and a driver circuit comprising a third transistor and a fourth transistor, wherein a second layer comprising the first transistor and the second transistor is stacked over a first layer comprising the third transistor and the fourth transistor, wherein the first pixel circuit and the second pixel circuit overlap the driver circuit, wherein the third transistor and the second pixel circuit do not overlap each other, and
wherein the fourth transistor and the second pixel circuit overlap with each other.

Nishiyama et al., US Patent Publication 2017/0047032 teaches a gate driver disposed in the panel area that are disposed over by a plurality of pixels. However, Nishiyama does not disclose a first pixel circuit comprising a first .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383.  The examiner can normally be reached on Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699